Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
3.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to applying, during a write operation to store a second logic state in a memory cell, a first pulse having a first polarity to the memory cell storing a first logic state; storing [[a]] the second logic state in the memory cell by applying a second pulse having a second polarity during the write operation to store the second logic state in the memory cell in response to detecting the first logic state, wherein the second logic state is different than the first logic state.
4.	With respect to dependent claim 2, 5-8 since these claims are depending on claim 1, therefore claim 2-108 are allowable subject matter. 
5.	With respect to independent claims 3, there is no teaching, suggestion, or motivation for combination in the prior art to detecting the first logic state stored by the memory cell in response to applying the first pulse to the memory cell; and Page 2 of 10Application. No. 17/024,248PATENT Amendment dated September 23, 2021 Reply to Office Action dated July 23, 2021 storing a second logic state in the memory cell by applying a second pulse having a second polarity during the write operation in response to detecting the first logic state, wherein the second logic state is different than the first logic state.
	With respect to dependent claims 4, since these claims are depending on claim 3, therefore claims 4 are allowable subject matter. 

7.	With respect to independent claims 9, there is no teaching, suggestion, or motivation for combination in the prior art to during a write operation to store a second logic state in the memory cell, a first pulse having a first polarity to the memory cell storing the first logic state; store the second logic state in the memory cell by applying a second pulse having a second polarity during the write operation to store the second logic state in the memory cell based at least in part detecting the first logic state, wherein the second logic state is different than the first logic state.
8.	With respect to dependent claims 10-13, since these claims are depending on claim 9, therefore claims 10-13 are allowable subject matter. 
9.	With respect to independent claims 14, there is no teaching, suggestion, or motivation for combination in the prior art to apply, during a write operation to store a second logic state in a memory cell, a first pulse having a first polarity to the memory cell storing a first logic state; store the second logic state in the memory cell by applying a second pulse having a second polarity during the write operation to store the second logic state in the memory cell in response to detecting the first logic state, wherein the second logic state is different than the first logic state.
10.	With respect to dependent claims 15, 17-20 since these claims are depending on claim 14, therefore claims 15, 17-20 are allowable subject matter. 
11.	With respect to independent claims 16, there is no teaching, suggestion, or motivation for combination in the prior art to apply, during a write operation based at .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 




HY
11/05/2021
/HAN YANG/
Primary Examiner, Art Unit 2824